Mr. Chief Justice Shields
delivered the opinion of the Court.
This cause is before the court upon motion made by the complainants to dismiss a writ of error sued out by the defendant to' the chancery court of Grainger county for the purpose of having reviewed and reversed a final decree pronounced by the chancellor at chambers, under the provisions of chapter 248, Acts of 1903, as amended by chapter 427, Acts of 1905. The contention of complainants is that a decree so pronounced can only be reviewed by appeal, and Lindsay v. Allen, 112 Tenn., 637, 82 S. W., 171, is relied upon to support this contention.
The original act (chapter 248, Acts of 1903) authorizes the chancellor, by consent of parties, to hear and determine certain matters relating to the preparation of *122a case for final bearing at chambers, and provides tliat the chancellor in his discretion may allow an appeal from an interlocutory decree then pronounced as if the same was done at a regular term of the court, with certain limitations.
The case of Lindsay v. Allen construed the act of 1908 to limit proceedings for review of decrees pronounced under it to appeals, in the discretion of the chancellor. Such is the language of the act, and that construction is adhered to.
The act of 1905 authorizes the chancellor, by consent of parties, to hear and determine causes upon the merits at chambers and pronounce final decrees therein. It contains no limitations upon proceedings to review such decrees. Therefore all proceedings in error open to the losing party in causes finally determined by the court in regular session are available, where final decrees are entered at chambers, under this act.' The reasons for the limitation contained in the first act, and for holding it inapplicable to the amendment, are obvious. The motion is disallowed.